Hawes, Justice.
The appeal in this case is from an order of the trial court denying appellant’s motion to vacate and set aside a previous order of the court permitting the transfer of a certificate of deposit to the estate of the deceased plaintiff in this divorce and alimony action. Such order was not one granting or refusing to grant an application for alimony, either temporary or permanent, and being clearly interlocutory in nature and no certificate of immediate review having been filed, it was not such a final judgment as is appealable under the provisions of Code Ann § 6-701. Accordingly, the appeal must be dismissed.

Appeal dismissed.


All the Justices concur.